Citation Nr: 9922693	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied the claim for an increased rating for service-
connected lumbosacral strain.  A notice of disagreement was 
received in November 1989.  In June 1990, a statement of the 
case was issued and a substantive appeal was submitted.  The 
veteran had requested a hearing before a member of the Board, 
but in September 1994 changed that request to a hearing 
before the RO.  Such a hearing was scheduled, but then was 
postponed at the veteran's request to April 1997.  The 
request was ultimately canceled.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain is manifested by 
subjective complaints of pain, no more than moderate 
limitation of motion, free of pain, and radiculopathy, 
representative of not more than severe lumbosacral strain or 
severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293, 5295 
(1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the diagnosis and 
treatment of chronic lumbosacral strain.  On VA examination 
of May 1979, the examiner diagnosed lumbosacral strain with 
residuals.  Service connection for lumbosacral strain was 
established by rating action of May 1979.  The disability was 
rated as 10 percent disabling.  

Chronic back strain was diagnosed on VA examination of August 
1980.  When examined in December 1981, the VA examiner found 
that the lumbar strain was chronic and moderate.  By rating 
action of February 1982, an increased rating of 20 percent 
was assigned. 

On VA examination of February 1987, the examiner reported a 
diagnosis of musculoskeletal asymmetry with recurrent low 
back pain.  An increased evaluation of 40 percent was 
assigned by rating action of May 1987, which has been 
confirmed and continued by subsequent rating actions. 

VA outpatient treatment records reflect the veteran's ongoing 
complaints of and treatment for low back pain with sciatica 
during the 1980s.  X-rays of December 1988 did not reveal 
evidence of lumbar spine pathology.  In an April 1989 x-ray 
report it was noted that studies had been taken in December 
1984, but the films were missing.  According to the examiner, 
the report noted flattening, which was also found that day.  
In May 1989, it was noted that the veteran was to undergo a 
CT and a myelogram.  

VA received a letter dated in July 1989 from the veteran's 
employer.  The veteran's employer addressed the negative 
impact of the back condition on the veteran's ability to 
perform his duties as a dog groomer. 

At the time of his July 1989 VA examination, the veteran 
mentioned that a CT scan of May 1989 revealed a bulging L4-5 
disc.  The examiner determined that he did not have 
scoliosis, and that the percussion of the posterior spine and 
its processes induced 2+ paraspinal muscle spasm with 
radicular pain radiating down into the right thigh 
posteriorly.  Lumbosacral range of motion at the hip level 
while standing was 70 degrees flexion, 15 degrees backward 
extension, 15 degrees lateral flexion bilaterally, and 10 
degrees rotation bilaterally.  Straight leg raising testing 
was positive bilaterally, and flex knee raising testing was 
negative bilaterally.  Deep tendon reflexes were hypoactive.  
During a squatting maneuver, the veteran experienced 3+ pain 
and 4+ spasm in the lumbosacral spine area.  The examiner 
diagnosed herniated nucleus pulposus at L4-L5 level with 
clinical suspicion of right sciatica.  X-rays were normal.  

In a September 1989 letter, the veteran's orthopedist with 
Kaiser Permanente reported that the veteran's back condition 
had worsened since he became a dog grooming professional.  
Therefore, the orthopedist recommended that the veteran 
discontinue that profession because of the undue strain it 
places on his back.  The physician listed specific physical 
limitations, and noted that the recommendation was made after 
the veteran had been through a variety of treatment and 
testing.  

The veteran was hospitalized for a period between August to 
September 1990.  It was noted that the veteran was initially 
admitted to the pain clinic and transferred to the orthopedic 
service due to the exacerbation of his back symptoms after he 
slipped in the hospital.  The veteran also developed other 
nonspecific complaints including difficulty with urination, 
right hand tremor, and right facial numbness.  The 
neurological consultation revealed that the tremor and facial 
numbness were felt to be nonphysiological, and there was a 
question regarding radiculopathy of the right lower 
extremity.  No new therapeutic modalities were recommended.  
A cystogram was performed given his urological complaints.  
He made a minimal recovery.  He was discharged to home since 
no further orthopedic surgical treatment was expected to 
improve his symptoms.  AP and lateral portable views of the 
lumbosacral spine were taken.  The lateral view was found to 
be technically inadequate, and the AP view failed to show any 
definite fracture.  It was noted that if a fracture was 
suspected, then a radioisotope bone scan would be 
recommended.  Views of the entire spine revealed normal 
position and alignment of the vertebral column, and no 
fracture or other bone abnormality detected with regard to 
the lumbar spine.  

In an October 1990 letter, a VA orthopedic surgeon reported 
that the veteran has chronic low back pain and lower leg pain 
secondary to degenerative disc disease.  It was further noted 
that he had been through the pain clinic and had not 
responded, and that he would be precluded from performing 
activities such as heavy lifting, repetitive bending, 
stooping, or prolonged standing or sitting.  

On VA examination of February 1991, the examiner found that 
the low back was tender on percussion and palpation over 
spinous processes L2 through S1.  Regarding range of motion, 
flexion was 30 degrees, extension was 10 degrees, lateral 
bending was 15 degrees bilaterally, and rotation was 25 
degrees bilaterally, all with end pain.  Sitting and supine 
straight leg raising were positive bilaterally with pain 
greater on the right versus the left.  When supine, hip 
flexion was 30 degrees, and there was 45 degrees knee 
extension when sitting.  There was right leg numbness in the 
L5 and S1 dermatomes.  There was weakness in all muscle 
groups of the right leg with strength of grade 4/5.  Deep 
tendon reflexes were normal.  The examiner diagnosed severe 
limitation of motion of the low back, as well as right L5 and 
S1 motor and sensory radiculopathy with weakness and numbness 
in the right leg, probably secondary to degenerative disc 
disease.  

On VA examination of December 1993, there was positive 
tenderness and spasm at the C5 to C6 level, and spasm in the 
paravertebral area at the site.  There was positive 
tenderness and paravertebral spasm at the L3 to L5 level.  
Straight leg raising was positive at 20 degrees on the right 
and 30 degrees on the left side.  He could not touch his 
toes.  Regarding postural abnormalities, the examiner 
commented that the veteran was walking with a straight back 
in some pain.  There was no fixed deformity and the 
musculature of the back was normal.  The lumbar spine 
demonstrated 40 degrees flexion, 15 degrees backward 
extension, 20 degrees lateral flexion bilaterally, and 10 
degrees rotation bilaterally.  There was pain on motion at 
the neck and dorsolumbar spine.  Power in both lower 
extremities was 4/5 in all muscle groups.  Deep tendon 
reflexes were 1+ bilaterally.  Sensory examination was 
normal.  The examiner diagnosed low back pain, rule out disc 
prolapse.  It was noted that the examiner was waiting for 
results of cervical and lumbar spine x-rays, as well as MRIs 
of the cervical and dorsolumbar spine.  The impression 
reported on the x-ray report was that of a normal lumbar 
spine. 

On VA examination of May 1997, it was noted that the veteran 
underwent an MRI taken outside of the VA system, and that it 
revealed some abnormality in the L4-5 and S1 areas.  The 
veteran was told that there was a bulging disc, but without 
pinching the nerve.  Posture was negative, except for walking 
with a stiff back.  He could not run.  There was no 
deformity, and no spasm in the muscle.  Range of motion on 
forward flexion was 30 degrees, and backwards it was 5 
degrees.  Rotation on lateral flexion was full bilaterally.  
There was no neurological involvement except for some 
weakness of the Achilles and patellar reflexes.  There was 
pain on raising the leg on the right side.  The examiner 
diagnosed lumbosacral strain and bulging disc L4-5 and L5-S1.

On VA examination of May 1998, the examiner noted that the 
veteran had a normal gait.  There was no tenderness to 
percussion.  There were no postural abnormalities or fixed 
deformities.  Musculature appeared symmetrical with no spasm.  
Flexion was 50 degrees, and extension was 15 degrees.  
Lateral flexion was 20 degrees bilaterally, and rotation was 
40 degrees bilaterally.  There was no pain on motion.  
Regarding neurological deficit, the examiner found that light 
touch sensation was intact to both lower extremities and 
feet.  Ankle and knee jerks were 0 bilaterally.  There were 
negative Babinski reflexes bilaterally.  There was negative 
straight leg raising bilaterally.  The examiner noted that in 
1995, the lumbar spine films revealed a Schmorl's node at the 
inferior end plate of D12, and that there was no evidence of 
fracture or dislocation.  Those lumbar spine films were 
considered to have been within normal limits except for the 
Schmorl's node.  It was noted that he had an MRI in 1994, 
which revealed a Schmorl's node in the lumbar spine, and no 
other abnormalities.  The examiner diagnosed recurrent low 
back pain with right radiculopathy, lumbosacral strain, with 
recent x-rays and MRIs negative for herniated nucleus 
pulposus or other significant abnormalities.  

II.  Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for lumbosacral 
strain, rated 40 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  This 
Diagnostic Code (DC) contemplates lumbosacral strain.  A 
maximum rating of 40 percent is assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Under DC 5289, a 50 percent rating is assigned for 
unfavorable ankylosis of the lumbar spine.  Under DC 5286, 
complete ankylosis of the spine at a favorable angle warrants 
a 60 percent rating.  In this case, ankylosis of the lumbar 
spine has not been demonstrated.  Limited lumbar spine motion 
has been demonstrated given the reported ranges of motion on 
examination, but such limitation is not comparable to 
ankylosis, even when taking DeLuca into account.  As noted on 
the most recent examination, flexion was 50 degrees, 
extension was 15 degrees, lateral flexion was 20 degrees 
bilaterally, and rotation was 40 degrees bilaterally.  Also, 
there was no pain on motion.  A higher rating based on DeLuca 
is therefore not warranted, as additional functional 
impairment is not currently demonstrated.

Under DC 5285, a 60 percent rating is assigned for residuals 
of vertebra fracture without cord involvement, when there is 
an abnormal mobility requiring neck brace (jury mast).  The 
disability picture does not indicate that the veteran had 
sustained a fracture to his vertebra, or that the 
manifestations are comparable to a vertebra fracture.  
Furthermore, the evidence does not show that the disability 
requires the use of an appliance such as a neck brace, as 
contemplated by DC 5285.  

Under DC 5293, a 60 percent rating is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  As noted on the most recent 
examination, the examiner did diagnose recurrent low back 
pain with right radiculopathy, which suggests that the 
disability could be rated under DC 5293.  However, it was 
further noted that the x-rays and MRIs were negative for 
herniated nucleus pulposus or other significant 
abnormalities.  Also, the examiner found that light touch 
sensation was intact to both lower extremities and feet, 
ankle and knee jerks were 0 bilaterally, as well as negative 
Babinski reflexes and straight leg raising.  There was no 
muscle spasm.  Therefore, the criteria for a 60 percent 
rating under DC 5293 are neither met nor approximated by the 
disability picture presented.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5295, do not provide a basis 
to assign a rating higher than the 40 percent evaluation in 
effect.  The disability picture presented does not 
approximate the criteria for a higher rating.  38 C.F.R. 
§ 4.7 (1998).  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

ORDER

Entitlement to a rating greater than 40 percent for 
lumbosacral strain has not been established, and the appeal 
is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

